Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on July 3, 2019.
Claims 1-15 are pending in this action. 


Allowable Subject Matter
Claims 1-15 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The applicant discloses a method/device/computer program product for determining whether speech contains private speech or public speech, in response to determining that voice input contains speech contains from an authorized user. The prior art of record fails to teach or fairly suggest the claimed combinations of features. The prior art of record fails to teach of fairly suggest in combinations with other limitations particularly, “determining whether the speech contains private speech or public speech; in response to determining that the speech contains private speech, processing the voice input through a local automatic speech recognition (ASR) engine within the electronic device, the local ASR engine converting the voice input from audio format to text format and outputting a text transcription of the private speech; and in response to determining that the speech does not contain private speech, forwarding the voice input through a communication interface associated with a network-connected 
Regarding prior art of record, Funakoshi (US 2019/0348066) discloses, a private speech determination unit (Fig. 2, element 204 and Fig. 4, element 404) then masking the speech and sending speech signal to external device (See Figures 2 and 4).
Cella et al. (US 2019/0348041) discloses, “a machine-learned model trained to determine whether the speech portion contains private information, and in response to determining that the speech portion likely contains private information, the machine-learned decision model determines that the annotation object is to be stored in the storage device of the in-ear device and the decision model is a machine-learned decision model trained to determine whether or not the speech portion contains private information, and in response to determining that the speech portion contains non-private information, the machine-learned decision model determines that the annotation object may be transmitted for storage on the external device” (Paragraphs 0029 and 0030). 
However, none of these prior art of record discloses or fairly suggested the claimed combinations of features particularly, “determining whether the speech contains private speech or public speech; in response to determining that the speech contains private speech, processing the voice input through a local automatic speech recognition (ASR) engine within the electronic device, the local ASR engine converting the voice input from audio format to text format and outputting a text transcription of the private speech; and in response to determining that the speech does not contain private .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abul K. Azad whose telephone number is (571) 272-7599. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta, can be reached at (571) 272-7453.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450
Or faxed to: (571) 273-8300.
Hand-delivered responses should be brought to 401 Dulany Street, Alexandria, VA-22314 (Customer Service Window).

					
February 9, 2021								Abul K. Azad
										Primary Examiner
										Art Unit 2656
/ABUL K AZAD/Primary Examiner, Art Unit 2656